Exhibit 10.2

 

AMENDMENT

TO THE

ENDORSEMENT SPLIT-DOLLAR AGREEMENT

 

This Amendment to the Endorsement Split-Dollar Agreement is made and entered
into as of this 30th day of December 2008 by and among CHASE CORPORATION, a
Massachusetts corporation (the “Corporation”) and Sarah Chase, in her capacity
as the trustee of the ELC Irrevocable Life Insurance Trust, an agreement of
trust dated May 27, 1995 (referred to hereunder, together with any additional or
successor trustee serving under said agreement, as the “Trustee”).

 

WHEREAS, the Corporation and the Trust entered into that certain Endorsement
Split-Dollar Agreement dated June 1995 (the “Agreement”) to govern the
respective rights and obligations of the parties in and to certain life
insurance policies described in Schedule A of the Agreement (the “Policy”);

 

WHEREAS, the parties have determined that Section 409A of the Internal Revenue
Code of 1986, as amended (“Section 409A”) is applicable to the Agreement and
that the Agreement may not comply with the requirements of Section 409A (based
on a reasonable applicable to Section 409A, the regulations and other guidance
thereunder);

 

WHEREAS, the parties wish to amend the Agreement to modify certain of their
respective rights and obligations with respect to the Agreement and the Policy
to comply with Section 409A;

 

WHEREAS, the modifications are made solely to comply with Section 409A and do
not materially enhance the value of the benefits provided under the Agreement;

 

WHEREAS, the modifications are intended by the parties to comply with the
provisions of IRS Notice 2007-34 so as not to be a material modification of the
arrangement under the final split-dollar regulations.

 

NOW, THEREFORE, in consideration of the mutual promises contained herein, the
parties agree as follows:

 

1.             Section 10 of the Agreement is deleted in its entirety and is
replaced with the following:

 

“10.  Option to Purchase Policy.

 

For sixty (60) days following the termination of this Agreement, the Trustee
shall have the option to purchase the Corporation’s ownership interest in the
Policy from the Corporation.  The purchase price for the Policy shall be the
total amount of the premium payments made by the Corporation hereunder, less any
indebtedness secured by the Policy which remains outstanding as of the date of
such termination, including interest on such indebtedness, which amount shall be
paid to the Corporation within such sixty (60)

 

--------------------------------------------------------------------------------


 

day period but no later than the last day of the calendar year in which the
termination occurs.  Upon receipt of such amount, the Corporation shall transfer
all of its right, title and interest in and to the Policy to the Trustee, by the
execution and delivery of an appropriate instrument of transfer.”

 

2.             A new Section 10A of the Agreement is added to read as follows:

 

“10A.  Termination of the Agreement.

 

“This Agreement shall terminate upon the occurrence of any of the following
events: (i) the Corporation’s dissolution taxed under Section 331 of the Code or
(ii) the Corporation’s bankruptcy (within the approval of the bankruptcy court
pursuant to 11 U.S.C. Section 503(b)(1)(A)).

 

3.             Except as expressly provided herein, no other modifications or
amendments to the Agreement are being made and, with the exception of the
amendment set forth herein, the terms and conditions of the Agreement are hereby
ratified and confirmed.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

 

 

CHASE CORPORATION

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

 

Sarah Chase, as trustee of the ELC Irrevocable Life Insurance Trust dated
May 27, 1995

 

2

--------------------------------------------------------------------------------